DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2020 has been entered.

Election/Restrictions
Applicant’s request for rejoinder of claims 5, 17-26 and 31-46 is acknowledged.  However, because claims 1, 3, 4, 7-16 and 27-30 are not is condition for allowance, the restriction as outlined in the Office Action mailed August 27, 2019 is maintained and the request for rejoinder will be revisited at such time claims 1, 3, 4, 7-16 and 27-30 are in condition for allowance.




Response to Arguments
Applicant's arguments filed November 11, 2020 have been fully considered but they are not persuasive. 
Applicants have argued that the prior art of record fails to teach the instant invention with respect to the examiner’s assignment of features.  Although the examiner may be in agreement with the argument with respect to assigned features, the examiner is not in agreement with the argument that the prior art, Moreau et al (U.S. Patent Publication 2012/0170920), fails to teach the claimed invention s provided below.

Claim Objections
Claim 28 is objected to because of the following informalities:  In line 3, after “lens (1)”, “.” {a period} should be inserted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “fixture means” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 12, 14-16 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Moreau et al (U.S. Patent Publication 2012/0170920).
With regard to independent claim 1, although Moreau et al teaches [a] lens (Figure 7A), comprising: a container (Figure 7A, element 3) defining a volume which is filled with a transparent liquid (Figure 7A, element 4), wherein the container comprises a transparent and elastically deformable membrane (Figure 7A, element 2) and a rigid member (Figure 7A, element 1), wherein the membrane and the rigid member delimit said volume page 3, paragraph [0048], lines 14-15), and a lens shaping element (Figure 7A, element 5) that contacts the membrane and defines an area of said membrane, which area (Figure 7A, element 2.2) has an adjustable curvature for adjusting the focal length of the lens, the lens is configured to compensate a thermal expansion of the liquid and/or a change of the refractive index of the liquid due to an increased temperature of the liquid in order to reduce an unwanted thermally induced change of the focal length of the lens (page 2, paragraphs [0024] and [0026]), the container further comprises a ring member (Figure 7A, element 95.1) for compensating said thermal 
With regard to dependent claim 3, Moreau et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens wherein the linear thermal expansion coefficient of the ring member is one of: equal to, smaller, or larger than the linear thermal expansion coefficient of said liquid (i.e., the crown, page 2, paragraphs [0027] and [0032] and page 7, paragraph [0109], wherein regardless of what material is chosen for the ring and the liquid, the respective linear thermal expansion coefficients inherently will be equal to, smaller than or greater than each other).

With regard to dependent claim 10, Moreau et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens wherein the lens comprises a bimetal actuator which is configured to expand the ring member or container in said direction (z) for compensating a thermal expansion of the liquid in said volume (page 7, paragraph [0114] and [0115]).
With regard to dependent claim 12, Moreau et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens wherein the rigid member comprises a base (Figure 7B, element 1) extending along said extension plane and a protrusion (Figure 7B, interior incline of element 1) protruding from the base in said direction (z) normal to said extension plane, wherein said ring member encompasses said protrusion (Figure 7B), and wherein particularly the ring member and said protrusion define a circumferential gap (Figure 7B, gap defined by element 95.1 and the interior incline of element 1) being filled with said liquid (Figure 7B, element 4), which gap forms part of said volume of the container.
With regard to dependent claim 14, Moreau et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches 
With regard to dependent claim 15, Moreau et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens wherein the membrane is connected to the ring member, particularly to a face side of the ring member facing away from the rigid member (Figure 7A).
With regard to dependent claim 16, Moreau et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens wherein the rigid member comprises a through hole (page 7, paragraph [0107]) for passing light through the rigid member, wherein the membrane is connected to the rigid member, and wherein a transparent optical element (Figure 7B, element 1.1) is connected to the ring member and faces the membrane (Figure 7B).
With regard to dependent claim 27, Moreau et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens wherein the lens is configured to compensate a thermal expansion or contraction of the liquid and/or a change of the refractive index of the liquid due to a change in temperature of the liquid in order to reduce an unwanted thermally induced change of the focal length of the lens (page 2, paragraphs [0024] and [0026]).
With regard to dependent claim 28, Moreau et al teaches al of the claimed limitations of the instant invention as outlined above with respect to dependent claim 27, and further teaches such a lens wherein the change in temperature of the liquid results from an external temperature change and/or at least one internal heat source of the lens (page 1, paragraph [0015] and page 9, paragraph [0134]).

With regard to dependent claim 30, Moreau et al teaches al of the claimed limitations of the instant invention as outlined above with respect to dependent claim 27, and further teaches such a lens wherein the change in temperature is time dependent (page 7, paragraph [0113], wherein the linear thermal expansion coefficient of the different materials are inherently time dependent).

Allowable Subject Matter
Claims 7-9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a fluid lens configured to compensate for a thermal expansion of the fluid, as outlined above with respect to independent claim 1, the prior art fails to teach such a lens wherein: the ring member is arranged in a circumferential groove of the rigid member, as claimed in dependent claim 7; wherein the thermal expansion of the ring member is suppressed by a fixture such that the ring member expands in a radial direction, as claimed in dependent claim 9;  or wherein the lens further comprises a chamber further defining .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
04 February 2021